DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Examiner withdraws the drawing objections based upon Applicant’s submission of specification amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because under MPEP 2173.05(q) the claim is a use of the device. The use of device is not directed to one of the four statutory classifications. In re Moreton, 288 F.2d 708, 709 (CCPA 1961) ("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 ").

Claim Rejections - 35 USC § 112(b)
	Examiner withdraws the 35 USC §112(b) rejection of claim 9 based upon Applicant’s amendment to claim 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, 
Claim 8 is indefinite under MPEP 2173.05(p). This is because the claim is directed to an apparatus (switch device), and use of the apparatus (turning the switch layer to a low resistance state by applying a first voltage, and turning the switch layer to a high resistance voltage by applying a second voltage).
The claim is directed to a use of the device claim it is rejected 35 USC § 112(b)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowrey (US 2005/0029505 A1) (“Lowrey”), in view of Castro (US 2015/0325289 A1) (“Castro”).
Regarding claim 1, Lowrey teaches at least in figure 13:
a first electrode (34), 
wherein the first electrode (34) contains titanium (¶ 0055, where TiAlN can be used); 
a second electrode (26); 
a switch layer (32), 
wherein the switch layer (32) is between the first electrode (34) and the second electrode (26).

Lowrey does not teach:
Wherein the first electrode and second electrode have a same width in a horizontal direction in a cross-sectional view.

Castro teaches at least in figure 1:
That a chalcogenide memory device, ¶ 0017, can be formed such that…
the first electrode (32/40) and second electrode (40/32) have a same width in a horizontal direction in a cross-sectional view (this is shown in figure 1).

Alternatively,
One could form the device of Castro using the materials of Lowrey in order to reduce the snap-back voltage of the device. ¶ 0024
Regarding claim 2, Lowrey teaches at least in figure 13:
wherein the first electrode (34) also contains aluminum (¶ 0055, where TiAlN can be used).
Regarding claim 3, Lowrey teaches at least in figure 13:
wherein the first electrode (34) also contains nitrogen (¶ 0055, where TiAlN can be used).
Regarding claim 4, Lowrey teaches at least in figure 13:
wherein the first electrode (34) includes titanium aluminum nitride (TiAlN) (¶ 0055, where TiAlN can be used).
Regarding claim 5, Lowrey teaches at least in figure 13:
wherein the first electrode (34) is formed from titanium aluminum nitride (TiAlN) (¶ 0055, where TiAlN can be used).
Regarding claim 7, Lowrey teaches at least in figure 13:
wherein the first electrode (34) is in contact with the switch layer (32).
Regarding claim 8, Lowrey teaches at least in figure 13:
wherein the switch layer is turned to a low-resistance state by setting an applied voltage to a predetermined threshold voltage or higher, and is turned to a high-resistance state by decreasing the applied voltage to the threshold voltage or lower (Under MPEP 2114 (II) the manner of operating the device does not differentiate the device, or apparatus, from the prior art. The limitation does not require any new structural features. Therefore, the device of claim 5 can operate in the required fashion. Thus, the intended use does not render the claim patentably distinct from the prior art).
Regarding claim 9, Lowrey teaches at least in figure 13:
wherein the switch layer (32) includes at least one or more kinds of chalcogen elements (¶ 0056 states that 32 may be a chalcogenide element).
Regarding claim 10, Lowrey teaches at least in figure 13:
Claim 10 is directed to a characteristic of the first electrode 34. The characteristic is that the first electrode have a resistance of at least 12,500 Ohms. Lowrey teaches that the first electrode is formed of TiAlN. This is the same material Applicant has claimed in claim 5. Under MPEP 2112(III) “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.” Here Applicant has claimed a material TiAlN in terms of its property, resistance. The prior art teaches the same material. Therefore, it is obvious/inherent that the material has the same resistance.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowrey, in view of Castro, in view of Wicker (US 2002/0058389 A1) (“Wicker”), in light of evidentiary reference Park et al. (US 2012/0122309 A1) (“Park”).
Regarding claim 6, Lowrey does not teach:
wherein the first electrode is at least 70% Al.
This is because Lowery does not teach the specific percentage of each Ti, Al, or N in the TiAlN material of the first electrode (34).

Wicker teaches at least in figure 9:
That when one is forming a chalcogenide memory device (Abstract) that the TiAlN electrode layer (230) can have the formula TixAlyNz. One of ordinary skill in the art would know that x, y, and z are variables that can be adjusted. Based upon this it is obvious that one could freely adjust the percentage of Al in the TiAlN electrode. Thus, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art. 
See also: Park at ¶ 0045 for the position that one of ordinary skill in the art known that TiAlN has the formula TixAlyNz, and this is known that x, y, and z can be adjusted freely such that y can be equal to 0.7 and x + z can be equal to 0.3.




Response to Arguments
Applicant’s arguments, filed May 19, 2021, with respect to the rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lowrey, in view of Castro.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822